Citation Nr: 0314751	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 1999.  This matter was 
originally on appeal from an April 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas. 

The Board notes that in connection with the veteran's claim 
for increased evaluations for left ear hearing loss and 
hernia and service connection for right ear hearing loss and 
tinnitus, the veteran submitted Form 21-4142, wherein he 
requested that the RO obtain treatment records from VA 
Medical Center in Big Spring, Texas.  The August 2002 RO 
rating decision does not indicate whether these records were 
obtained and reviewed.  This matter is referred to the RO for 
appropriate action.   


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by moderate to severe limitation of motion with 
additional functional loss due to pain, weakness, fatigue, 
flare-ups, and muscle spasms.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for service-
connected lumbosacral strain have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 
5292 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's September 1999 Remand, the RO 
afforded the veteran an orthopedic examination in December 
1999.  The veteran was afforded another examination in 
September 2001 for failure on the part of the examiner to 
address all the factors set forth in the Remand.  A 
preliminary review of the 2001 examination report shows that 
the examiner discussed the criteria necessary for an 
evaluation on the severity of the veteran's disability.  In 
letters dated in November 1999 and January 2000, the RO asked 
the veteran to furnish medical evidence from all health care 
providers who treated him for lumbosacral strain, including 
records of chiropractic treatment and treatment by Dr. C.  In 
the alternative, the RO advised the veteran that if he 
identified these records, the RO would obtain them.  The 
veteran did not respond to either letter.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  The Board finds 
that the requirements under the new laws and regulations have 
been substantially met.  The veteran was provided with 
adequate notice as to the evidence needed to substantiate his 
claim as set forth in the April 1998 and February 2002 rating 
decisions, November 1998 Statement of the Case, and February 
2002 Supplemental Statement of the Case.  In an August 2001 
letter, the RO provided the veteran with notice of the VCAA 
and the division of responsibilities between the veteran and 
VA in obtaining the necessary evidence to substantiate his 
claim. 

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
In addition to evidence the RO developed pursuant to the 
Board's Remand, the RO scheduled the veteran for a travel 
board hearing, which was held in July 1999.  In April 2002, 
the veteran indicated that he had no additional evidence to 
furnish and requested a waiver of the 60-day due process 
period.  

Also during the pendency of the veteran's appeal, the rating 
criteria for evaluating intervertebral disc syndrome was 
changed, effective September 23, 2002. Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 54345-54349  
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board provided the veteran with notice of the amended 
schedule in December 2002, and afforded the veteran an 
opportunity to submit additional evidence or argument in 
response to the changes.  38 C.F.R. § 20.903(c) (2002).  The 
veteran did not respond.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Moreover, VA has fully discharged 
its duty to notify the veteran of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the veteran for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.

The veteran's service-connected lumbosacral strain is 
presently assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 for moderate intervertebral disc 
syndrome.

Private medical records from Dr. R.J.C. show that a December 
1996 x-ray of the chest revealed degenerative changes in the 
spine.  According to the August 1997 VA examination report, 
the veteran complained of back pain with twisting motion or 
lifting.  He reported no surgical procedures.  A physical 
examination revealed no gross postural abnormality.  He 
walked without a limp, used no supportive device, and was 
able to rise on his heels and toes.  Range of motion of the 
lumbar spine was forward flexion to 65 degrees, backward 
extension to 20 degrees, and flexion to the right and left to 
30 degrees.  It was noted that an x-ray revealed mild 
narrowing at L5/S1 that might represent discogenic disease.  
X-rays also revealed no evidence of deformities or 
malalignment of the visualized vertebral bodies.  The 
diagnosis was suspect discogenic disease at L5/S1.  

The veteran presented testimony before the undersigned in 
July 1999.  He testified that he received treatments from a 
private chiropractor two or three times a year, three or four 
days in a row.  A Dr. C. prescribed painkillers and muscle 
relaxers.  His back pain inhibited bending and lifting as 
well as standing for extended periods of time.  He no longer 
performed yard work.  He worked three days a week at a store 
he part owned.  He performed no manual labor mostly due to 
back pain.  He testified that he sustained no back injuries 
since the military.  He testified that he had not been 
hospitalized for his back since service and no surgery had 
been recommended.  He indicated that the back pain extended 
down into his left leg and resulted in numbness in his left 
leg.  He also experienced numbness if he was in any one 
position for any extended period of time.  This occurred 
three or four times a year.  He complained of charley horses 
and leg stiffening that occurred mostly while reclined at 
night, two or three times a month.  He complained of 
difficulties when he woke up in the morning.  He was able to 
drive a motor vehicle but did not take extended trips without 
someone.  He complained of pain with motion, especially with 
motion to either side.

According to the December 1999 VA examination report, the 
veteran complained of symptoms similar to those that he 
presented testimony on at the hearing.  In addition, he 
indicated that he sometimes used a cane.  He reported that 
flare-ups occurred one or two times a month that lasted three 
or four days.  He treated these flare-ups with bed rest, 
Tylenol, and Lodine.  The examiner noted that the veteran 
currently had no gait problems.  A physical examination 
revealed no obvious back deformity and no scars.  On 
palpation there was no tenderness.  Range of motion was 
forward flexion to 80 degrees, extension to 10 degrees, right 
lateral flexion to 45 degrees, and left lateral flexion to 25 
degrees.  Strength in both lower extremities was 5/5 in both 
flexor and extensor muscles of the hip, knee, and ankle 
joint.  Patchy areas of fine touch sensory loss were elicited 
over the lateral aspect of the left leg above the level of 
the knee.  Reflexes were two plus bilaterally and 
symmetrical.  X-rays revealed mild degenerative disease.  The 
assessment included mild sensory impairment outside of the 
left leg.

The 1999 VA examination was inadequate, so the veteran was 
re-examined in September 2001.  According to the report on 
the September 2001 VA examination, the veteran complained of 
flare-ups every three to six months that lasted four to five 
days.  Any overuse or overexertion aggravated his flare-ups.  
His back bothered him when he picked up things or turned and 
it lasted four to six days.  One time he used a muscle 
relaxant for seven days for a muscle spasm.  During flare-
ups, he did not  do anything as he experienced weakness and 
excessive fatigue.  On a daily basis, pain varied from three 
to four on a scale.  He denied any radiation, but lately 
noticed tingling and numbness in the left lower extremity.  
He denied use of a back brace and any history of surgery.  He 
had used a cane off and on for the last six months.  When 
asked how it affected his daily activities, the veteran 
indicated that he was not able to get in and out of the car 
easily, and he tried not to do things that he used to do 
before such as pick up things, turn suddenly, and drive for 
extended periods.  He also reported that when he walked, 
every thirty yards he needed to stop.  A physical examination 
revealed tenderness in the lower back and right side of the 
lower back.  Flexion and extension were 0 to 30 degrees with 
complaints of pain.  Side to side rotation was 0 to 30 
degrees with complaints of pain.  Muscle spasm was 
demonstrated on examination.  An examination of the left 
lower extremity was 5/5, but there was some sensory 
disturbance on the lateral side of the foot.  An x-ray 
revealed mild to moderate spondylosis at L4-L5, L5-S1 that 
mostly consisted of disc space narrowing.  It was noted that 
spinal stenosis might be present and that the bones were 
somewhat osteoporotic.  The assessment was lumbosacral spine, 
mild to moderate spondylosis.

According to the foregoing examination results, the veteran's 
low back disability is productive of limitation of motion, 
demonstrable muscle spasm, pain on motion, and mild to 
moderate disc space narrowing at two levels.  None of the 
examination findings reported indicated that the veteran 
suffered from severe or pronounced intervertebral disc 
syndrome to warrant a rating in excess of 20 percent under 
the old criteria of Diagnostic Code 5293.   In regard to 
other potentially applicable diagnostic codes, the September 
2001 VA examiner noted that he had reviewed the veteran's 
records and opined that the veteran had moderate limitation 
of motion.  Under Diagnostic Code 5292, a 20 percent rating 
is warranted for moderate limitation of motion.  The 
September 2001 examiner also opined that with the occurrence 
of flare-ups, the limitation of motion was worse.  In 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
which address additional functional loss due to pain, 
weakness, fatigue, etc., the Board finds that the veteran's 
overall low back disability is more productive of severe 
limitation of motion, which warrants a 40 percent under 
Diagnostic Code 5292.  This rating also represents the 
maximum schedular rating available under Diagnostic Code 
5292.    

The Board has considered other diagnostic codes for purposes 
of assessing whether the veteran may be entitled to a rating 
in excess of 40 percent under any of them.  The Board finds 
that either a rating of 40 percent is the maximum rating 
available under the diagnostic code or the veteran's low back 
disability is not productive of any symptomatology associated 
with the diagnostic code.  In particular, Diagnostic Code 
5289 (ankylosis of lumbar spine) is not applicable as the 
veteran's lumbar spine is not permanently fixed at an 
unfavorable angle.  The examinations revealed that the 
veteran had some range of motion in his lumbar spine.  Even 
with consideration of additional functional loss due to pain, 
the veteran's back disability has not been shown to be more 
analogous to an individual with ankylosis of the lumbar 
spine.  It follows that the veteran's low back disability is 
not productive of complete bony fixation of the entire spine 
so as to warrant a higher rating under Diagnostic Code 5286 
(complete bony fixation of spine).  Finally, x-rays taken at 
each of the examinations revealed no evidence of residuals of 
a fracture, so a higher rating under Diagnostic Code 5285 
(residuals of vertebra fracture) is not warranted either.  
There is no medical evidence of complete paralysis of the 
sciatic nerve, so 38 C.F.R. § 4.124, Diagnostic Code 8520 is 
not applicable.   

The old rating criteria for evaluating intervertebral disc 
syndrome may be applied for the full period of the appeal, 
but the new rating criteria may only be applied to the period 
of time after their effective date.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000).  There are no medical findings in the 
record that necessitate the Board's evaluation of the 
veteran's disability under the new criteria as no medical 
evidence has been added to the claims file since September 
23, 2002.  Accordingly, the Board finds that the veteran's 
overall disability picture more closely approximates the 
criteria for a 40 percent rating under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Finally, the Board notes that 38 C.F.R. § 4.1 provides that 
percentage ratings represent average impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions in civil occupations and are considered 
adequate to compensate for considerable loss of working time.  
The veteran has been adequately compensated for the effect of 
his low back disability on his ability to perform his job 
duties under the regular rating schedule standards.  The 
Board finds that there has been no showing that the veteran's 
service-connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1)(2002) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A 40 percent rating for service-connected lumbosacral strain 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

